

	

		II

		109th CONGRESS

		1st Session

		S. 665

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Dorgan (for himself,

			 Mr. Graham, and Mr. Akaka) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To reauthorize and improve the Spark M. Matsunaga

		  Hydrogen Research, Development, and Demonstration Act of 1990 to establish a

		  program to commercialize hydrogen and fuel cell technology, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Hydrogen and Fuel Cell Technology Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Hydrogen and fuel cell technology

				authorization.

					Sec. 3. Public utilities.

					Sec. 4. Tax incentives to build the hydrogen

				economy.

				

			2.Hydrogen and

			 fuel cell technology authorizationThe Spark M. Matsunaga Hydrogen Research,

			 Development, and Demonstration Act of 1990 (42 U.S.C. 12401 et seq.) is amended

			 to read as follows:

			

				1.Short title; table of

				contents

					(a)Short

				TitleThis Act may be cited as the Spark M. Matsunaga

				Hydrogen Research, Development, and Demonstration Act of 1990..

					(b)Table of

				contentsThe table of contents of this Act is as follows:

						

							Sec. 1. Short title; table of contents.

							Sec. 2. Definitions.

							Sec. 3. Findings.

							Sec. 4. Purposes.

							TITLE I—Hydrogen and Fuel

				  Cells

							Sec. 101. Hydrogen and fuel cell technology research and

				  development.

							Sec. 102. Task Force.

							Sec. 103. Technology transfer.

							Sec. 104. Authorization of appropriations.

							TITLE II—Hydrogen and Fuel Cell Demonstration

							Sec. 201. Hydrogen supply and fuel cell demonstration

				  program.

							Sec. 202. Authorization of appropriations.

							TITLE III—Transition to Market

							Sec. 301. Federal procurement of fuel cell vehicles and

				  hydrogen energy systems.

							Sec. 302. Federal procurement of stationary and micro fuel

				  cells.

							TITLE IV—Regulatory management

							Sec. 401. Codes and standards.

							Sec. 402. Authorization of appropriations.

							TITLE V—Reports

							Sec. 501. Deployment of hydrogen technology.

							Sec. 502. Authorization of appropriations.

							TITLE VI—Termination of Authority

							Sec. 601. Termination of authority.

						

					2.Definitions

					In this Act:

					

						(1)

						Carbon footprintThe term carbon

				footprint means the sum of carbon equivalent emissions from all energy

				conversion processes occurring from raw material through hydrogen production,

				distribution, and use.

					(2)DepartmentThe

				term Department means the Department of Energy.

					

						(3)

						Fuel cellThe term fuel cell means

				a device that directly converts the chemical energy of a fuel and an oxidant

				into electricity by electrochemical processes occurring at separate electrodes

				in the device.

					

						(4)

						InfrastructureThe term

				infrastructure means the equipment, systems, or facilities used to

				produce, distribute, deliver, or store hydrogen (except for onboard

				storage).

					

						(5)

						SecretaryThe term Secretary means

				the Secretary of Energy.

					(6)Stationary;

				portableThe terms stationary and

				portable, when used in reference to a fuel cell, include—

						(A)continuous

				electric power; and

						(B)backup electric

				power.

						

						(7)

						Task ForceThe term Task Force

				means the Hydrogen and Fuel Cell Technical Task Force established under section

				102(a).

					(8)Technical

				Advisory CommitteeThe term Technical Advisory

				Committee means the independent Technical Advisory Committee of the Task

				Force selected under section 102(d).

					3.FindingsCongress finds that—

					(1)the United States

				imports 60 percent of all the oil and products that it consumes, most of it

				used in transportation;

					(2)there is little

				fuel diversity in the transportation sector of the United States, making it

				extremely sensitive to volatile oil supplies;

					(3)rapidly rising

				energy prices have raised the imported oil bill of the United States to nearly

				$250,000,000,000 in 2004, which is a direct offshore wealth transfer from the

				U.S. that could otherwise be invested in a hydrogen economy to create many new

				jobs;

					(4)although the

				United States has become a more efficient and cleaner user of energy, total

				energy use continues to grow as the economy expands, along with total vehicle

				emissions;

					(5)without dramatic

				action, 68 percent of oil demand will come from imports by 2025;

					(6)over the next 10

				years, oil imports could cost nearly $3,000,000,000,000, while protecting

				foreign supplies adds even more to that cost;

					(7)hydrogen and fuel

				cells offer the best hope of realizing more efficient, cleaner means of

				regaining control of the energy security of the United States, and achieving

				quality economic growth;

					(8)in the spirit of

				the Apollo project that put us on the Moon, and the practical vision that built

				the United States interstate highway system, the U.S. needs to commit

				sufficient public investment to develop and commercialize hydrogen and fuel

				cell technologies, in partnership with our private sector; and

					(9)economies must

				grow to sustain their health, and strong public investments in research and

				development will harness the skills of our universities, national laboratories,

				and innovative private industry to create the hydrogen economy.

					4.PurposesThe purposes of this Act are—

					(1)to enable and

				promote comprehensive development, demonstration, and commercialization of

				hydrogen and fuel cell technology in partnership with industry;

					(2)to make critical

				public investments in building strong links to private industry, universities,

				national laboratories, and research institutions to expand innovation and

				industrial growth;

					(3)to build a mature

				hydrogen economy that creates fuel diversity in the massive transportation

				sector of the United States;

					(4)to sharply

				decrease the dependency of the United States on imported oil, eliminate most

				emissions from the transportation sector, and greatly enhance our energy

				security; and

					(5)to create,

				strengthen, and protect a sustainable national energy economy.

					IHydrogen and fuel

				cells

					

						101.

						Hydrogen and fuel cell technology research and

				development

						

							(a)

							In general

							The Secretary, in consultation with other Federal agencies and

				the private sector, shall conduct a research and development program on

				technologies relating to the production, purification, distribution, storage,

				and use of hydrogen energy, fuel cells, and related infrastructure.

						

							(b)

							Goal

							The goal of the program shall be to demonstrate and

				commercialize the use of hydrogen for transportation (in light and heavy

				vehicles), utility, industrial, commercial, residential, and defense

				applications.

						

							(c)

							Focus

							In carrying out activities under this section, the Secretary

				shall focus on mutually supportive developmental factors that are common to the

				development of hydrogen infrastructure and the supply of vehicle and electric

				power for critical consumer and commercial applications, and that achieve

				continuous technical evolution and cost reduction, particularly for hydrogen

				production, the supply of hydrogen, storage of hydrogen, and end uses of

				hydrogen that—

							(1)steadily increase

				production, distribution, and end use efficiency and reduce carbon

				footprints;

							(2)resolve critical

				problems relating to catalysts, membranes, storage, lightweight materials,

				electronic controls, and other problems that emerge from research and

				development;

							(3)enhance sources

				of renewable fuels and biofuels for hydrogen production; and

							(4)enable widespread

				use of distributed electricity generation and storage.

							(d)Public

				education and researchIn carrying out this section, the

				Secretary shall support enhanced public education and university research in

				fundamental sciences, application design, and systems concepts (including

				education and research relating to materials, subsystems, manufacturability,

				maintenance, and safety) relating to hydrogen and fuel cells.

						(e)Funding

							(1)In

				generalThe Secretary shall carry out the activities under this

				section through a competitive, merit-based review process consistent with any

				generally applicable Federal law (including regulations) that applies to an

				award of financial assistance, a contract, or another agreement.

							(2)Research

				centersThe Secretary may provide funds to a university-based or

				Federal laboratory or research center in accordance with paragraph (1) to carry

				out an activity under this section.

							(f)Cost

				sharing

							(1)In

				generalExcept as provided in paragraph (2), the Federal share of

				the cost of carrying out any project or activity under this section shall be 80

				percent.

							(2)Waiver of

				non-federal shareThe Secretary may waive the non-Federal share

				of the cost of carrying out a project or activity under this section if the

				non-Federal share would otherwise be paid by a small business or an institution

				of higher education (as defined in section 102 of the Higher Education Act of

				1965 (20 U.S.C. 1002)), as determined by the Secretary.

							

						102.

						Task Force

						

							(a)

							Establishment

							The Secretary, in cooperation with the Secretary of Defense,

				the Secretary of Transportation, and the Secretary of Commerce, shall establish

				an interagency Task Force, to be known as the Hydrogen and Fuel Cell

				Technical Task Force to advise the Secretary in carrying out programs

				under this Act.

						

							(b)

							Membership

							(1)In

				generalThe Task Force shall be comprised of such representatives

				of the Council on Environmental Quality, the Office of Science and Technology

				Policy, the Council of Economic Advisors, the Environmental Protection Agency,

				and the National Security Council, and such other representatives of Federal

				agencies, conferences of governors, and regional organizations, as the

				Secretary, Secretary of Defense, Secretary of Transportation, and Secretary of

				Commerce determine to be appropriate.

							(2)VotingA

				member of the Task Force that does not represent a Federal agency shall serve

				on the Task Force only in a nonvoting, advisory capacity.

							(c)DutiesThe

				Task Force shall review and make any necessary recommendations to the Secretary

				on implementation and conduct of programs under this Act.

						(d)Technical

				Advisory Committee

							(1)In

				generalThe Secretary shall select such number of members as the

				Secretary considers to be appropriate to form an independent, nonpolitical

				Technical Advisory Committee.

							(2)Membership

								(A)In

				generalEach member of the Technical Advisory Committee shall

				have scientific, technical, or industrial expertise, as determined by the

				Secretary.

								(B)National

				laboratoriesAt least 1 member of the Technical Advisory

				Committee shall represent a national laboratory.

								(3)DutiesThe

				Technical Advisory Committee shall provide technical advice and assistance to

				the Task Force and the Secretary.

							103.Technology

				transfer

						In carrying

				out this Act, the Secretary shall carry out programs that—

							(1)provide for the

				transfer of critical hydrogen and fuel cell technologies to the private

				sector;

							(2)accelerate wider

				application of those technologies in the global market;

							(3)foster the

				exchange of generic, nonproprietary information; and

							(4)assess technical

				and commercial viability of technologies relating to the production,

				distribution, storage, and use of hydrogen energy and fuel cells.

							104.Authorization

				of appropriations

						(a)Hydrogen

				supplyThere are authorized to be appropriated to carry out

				projects and activities relating to hydrogen production, storage, distribution

				and dispensing, transport, education and coordination, and technology transfer

				under this title—

							(1)$200,000,000 for

				fiscal year 2006;

							(2)$210,000,000 for

				fiscal year 2007;

							(3)$220,000,000 for

				fiscal year 2008;

							(4)$230,000,000 for

				fiscal year 2009;

							(5)$250,000,000 for

				fiscal year 2010;

							(6)$240,000,000 for

				fiscal year 2011;

							(7)$230,000,000 for

				fiscal year 2012;

							(8)$220,000,000 for

				fiscal year 2013;

							(9)$180,000,000 for

				fiscal year 2014; and

							(10)$120,000,000 for

				fiscal year 2015.

							(b)Fuel cell

				technologiesThere are authorized to be appropriated to carry out

				projects and activities relating to fuel cell technologies under this

				title—

							(1)$160,000,000 for

				fiscal year 2006;

							(2)$170,000,000 for

				fiscal year 2007;

							(3)$180,000,000 for

				fiscal year 2008;

							(4)$200,000,000 for

				fiscal year 2009;

							(5)$210,000,000 for

				fiscal year 2010;

							(6)$200,000,000 for

				fiscal year 2011;

							(7)$190,000,000 for

				fiscal year 2012;

							(8)$170,000,000 for

				fiscal year 2013;

							(9)$150,000,000 for

				fiscal year 2014; and

							(10)$100,000,000 for

				fiscal year 2015.

							IIHydrogen and

				Fuel Cell Demonstration

					201.Hydrogen

				supply and fuel cell demonstration program

						(a)In

				generalThe Secretary, in consultation with the Task Force and

				the Technical Advisory Committee, shall carry out a program to demonstrate

				developmental hydrogen and fuel cell systems for mobile, portable, and

				stationary uses, using improved versions of the learning demonstrations program

				concept of the Department, including demonstrations involving—

							(1)light duty

				vehicles;

							(2)fleet delivery

				vans;

							(3)heavier duty

				vehicles;

							(4)specialty

				industrial and farm vehicles; and

							(5)commercial and

				residential portable, continuous, and backup electric power generation.

							(b)Other

				demonstration programsTo develop widespread hydrogen supply and

				use options, and assist evolution of technology, the Secretary shall—

							(1)carry out

				demonstrations of evolving hydrogen and fuel cell technologies in national

				parks, remote island areas, and on Indian tribal land, as selected by the

				Secretary;

							(2)in accordance

				with any code or standards developed in a region, fund prototype, pilot fleet,

				and infrastructure regional hydrogen supply corridors along the interstate

				highway system in varied climates across the United States; and

							(3)fund

				demonstration programs that explore the use of hydrogen blends, hybrid

				hydrogen, and hydrogen reformed from renewable agricultural fuels, including

				the use of hydrogen in hybrid electric, heavier duty, and advanced internal

				combustion-powered vehicles.

							(c)System

				demonstrations

							(1)In

				generalAs a component of the demonstration program under this

				section, the Secretary shall provide grants, on a cost share basis as

				appropriate, to eligible entities (as determined by the Secretary) for use

				in—

								(A)devising system

				design concepts that provide for the use of advanced composite vehicles in

				programs under title III that—

									(i)have as a primary

				goal the reduction of drive energy requirements;

									(ii)after 2010, add

				another research and development phase to the vehicle and infrastructure

				partnerships developed under the learning demonstrations program concept of the

				Department; and

									(iii)are managed

				through an enhanced FreedomCAR program within the Department that encourages

				involvement in cost-shared projects by domestic and international manufacturers

				and governments; and

									(B)designing a local

				distributed energy system that—

									(i)incorporates

				renewable hydrogen production, off-grid electricity production, and fleet

				applications in industrial or commercial service;

									(ii)integrates

				energy or applications described in clause (i), such as stationary, portable,

				micro, and mobile fuel cells, into a high-density commercial or residential

				building complex or agricultural community; and

									(iii)is managed in

				cooperation with industry, State, tribal, and local governments, agricultural

				organizations, and nonprofit generators and distributors of electricity.

									(2)Cost

				sharingThe Federal share of the cost of a project or activity

				carried out using funds from a grant under paragraph (1) shall not exceed 50%

				percent, as determined by the Secretary.

							(d)Identification

				of new research and development requirementsIn carrying out the

				demonstrations under subsection (a), the Secretary, in consultation with the

				Task Force and the Technical Advisory Committee, shall—

							(1)after 2008 for

				stationary and portable applications, and after 2010 for vehicles, identify new

				research and development requirements that refine technological concepts,

				planning, and applications; and

							(2)during the second

				phase of the learning demonstrations under subsection (c)(1)(A)(ii), redesign

				subsequent research and development to incorporate those requirements.

							202.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this title—

						(1)$185,000,000 for fiscal year 2006;

						(2)$200,000,000 for fiscal year 2007;

						(3)$300,000,000 for fiscal year 2008;

						(4)$350,000,000 for fiscal year 2009;

						(5)$425,000,000 for fiscal year 2010;

						(6)$335,000,000 for fiscal year 2011;

						(7)$310,000,000 for fiscal year 2012;

						(8)$270,000,000 for fiscal year 2013;

						(9)$200,000,000 for fiscal year 2014;

				and

						(10)$100,000,000 for fiscal year 2015.

						IIITransition to

				Market

					301.Federal

				procurement of fuel cell vehicles and hydrogen energy systems

						(a)

							PurposesThe purposes of this section

				are—

							(1)to stimulate

				acceptance by the market of fuel cell vehicles and hydrogen energy

				systems;

							(2)to support

				development of technologies relating to fuel cell vehicles, public refueling

				stations, and hydrogen energy systems; and

							(3)to require the

				Federal government, which is the largest single user of energy in the United

				States, to adopt those technologies as soon as practicable after the

				technologies are developed, in conjunction with private industry

				partners.

							(b)Federal leases

				and purchases

							(1)Requirement

								(A)In

				generalNot later than January 1, 2010, the head of any Federal

				agency that uses a light-duty or heavy-duty vehicle fleet shall lease or

				purchase fuel cell vehicles and hydrogen energy systems to meet any applicable

				energy savings goal described in subsection (c).

								(B)Learning

				demonstration vehiclesThe Secretary may lease or purchase

				appropriate vehicles developed under the learning demonstrations program

				concept of the Department under title II to meet the requirement in

				subparagraph (A).

								(2)Costs of leases

				and purchases

								(A)In

				generalThe Secretary, in cooperation with the Task Force and the

				Technical Advisory Committee, shall pay to Federal agencies (or share the cost

				under interagency agreements) the difference in cost between—

									(i)the cost to the

				agencies of leasing or purchasing fuel cell vehicles and hydrogen energy

				systems under paragraph (1); and

									(ii)the cost to the

				agencies of a feasible alternative to leasing or purchasing fuel cell vehicles

				and hydrogen energy systems, as determined by the Secretary.

									(B)Competitive

				costs and management structuresIn carrying out subparagraph (A),

				the Secretary, in consultation with the agency, may use the General Services

				Administration or any commercial vendor to ensure—

									(i)a

				cost-effective purchase of a fuel cell vehicle or hydrogen energy system;

				or

									(ii)a cost-effective

				management structure of the lease of a fuel cell vehicle or hydrogen energy

				system.

									(3)Exception

								(A)In

				generalIf the Secretary determines that the head of an agency

				described in paragraph (1) cannot find an appropriately efficient and reliable

				fuel cell vehicle or hydrogen energy system in accordance with paragraph (1),

				that agency shall be excepted from compliance with paragraph (1).

								(B)ConsiderationIn

				making a determination under subparagraph (A), the Secretary shall

				consider—

									(i)the needs of the

				agency; and

									(ii)an evaluation

				performed by—

										(I)the Task Force;

				or

										(II)the Technical

				Advisory Committee.

										(c)Energy savings

				goals

							(1)In

				general

								(A)RegulationsNot

				later than December 31, 2006, the Secretary shall—

									(i)in cooperation

				with the Task Force, promulgate regulations for the period of 2008 through 2010

				that extend and augment energy savings goals for each Federal agency, in

				accordance with any Executive order issued after March 2000; and

									(ii)promulgate

				regulations to expand the minimum Federal fleet requirement and credit

				allowances for fuel cell vehicle systems under section 303 of the Energy Policy

				Act of 1992 (42 U.S.C. 13212).

									(B)Review,

				evaluation, and new regulationsNot later than December 31, 2010,

				the Secretary shall—

									(i)review the

				regulations promulgated under subparagraph (A);

									(ii)evaluate any

				progress made toward achieving energy savings by Federal agencies; and

									(iii)promulgate new

				regulations for the period of 2011 through 2015 to achieve additional energy

				savings by Federal agencies relating to technical and cost-performance

				standards.

									(2)Offsetting

				energy savings goalsAn agency that leases or purchases a fuel

				cell vehicle or hydrogen energy system in accordance with subsection (b)(1) may

				use that lease or purchase to count toward an energy savings goal of the

				agency.

							(3)Use of energy

				savings performance contractsAn agency that leases or purchases

				a fuel cell vehicle or hydrogen energy system in accordance with subsection

				(b)(1) may use any energy savings performance contract under title VIII of the

				National Energy Conservation Policy Act (42 U.S.C. 8287 et seq.) (including a

				pilot program for mobility uses in an expanded energy savings performance

				contract) to count toward an energy savings goal of the agency.

							(d)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section—

							(1)$10,000,000 for fiscal year 2008;

							(2)$15,000,000 for

				fiscal year 2009;

							(3)$50,000,000 for

				fiscal year 2010;

							(4)$100,000,000 for

				fiscal year 2011;

							(5)$150,000,000 for

				fiscal year 2012;

							(6)$165,000,000 for

				fiscal year 2013;

							(7)$195,000,000 for

				fiscal year 2014; and

							(8)$200,000,000 for

				fiscal year 2015.

							302.Federal

				procurement of stationary, portable, and micro fuel cells

						(a)

							PurposesThe purposes of this section

				are—

							(1)to stimulate

				acceptance by the market of stationary, portable, and micro fuel cells;

				and

							(2)to support

				development of technologies relating to stationary, portable, and micro fuel

				cells.

							(b)Federal leases

				and purchases

							(1)In

				generalNot later than January 1, 2006, the head of any Federal

				agency that uses electrical power from stationary, portable, or microportable

				devices shall lease or purchase a stationary, portable, or micro fuel cell to

				meet any applicable energy savings goal described in subsection (c).

							(2)Costs of leases

				and purchases

								(A)In

				generalThe Secretary, in cooperation with the Task Force and the

				Technical Advisory Committee, shall pay the cost to Federal agencies (or share

				the cost under interagency agreements) of leasing or purchasing stationary,

				portable, and micro fuel cells under paragraph (1).

								(B)Competitive

				costs and management structuresIn carrying out subparagraph (A),

				the Secretary, in consultation with the agency, may use the General Services

				Administration or any commercial vendor to ensure—

									(i)a

				cost-effective purchase of a stationary, portable, or micro fuel cell;

				or

									(ii)a cost-effective

				management structure of the lease of a stationary, portable, or micro fuel

				cell.

									(3)Exception

								(A)In

				generalIf the Secretary determines that the head of an agency

				described in paragraph (1) cannot find an appropriately efficient and reliable

				stationary, portable, or micro fuel cell in accordance with paragraph (1), that

				agency shall be excepted from compliance with paragraph (1).

								(B)ConsiderationIn

				making a determination under subparagraph (A), the Secretary shall

				consider—

									(i)the needs of the

				agency; and

									(ii)an evaluation

				performed by—

										(I)the Task Force;

				or

										(II)the Technical

				Advisory Committee of the Task Force.

										(c)Energy savings

				goals

							(1)Offsetting

				energy savings goalsAn agency that leases or purchases a

				stationary, portable, or micro fuel cell in accordance with subsection (b)(1)

				may use that lease or purchase to count toward an energy savings goal described

				in section 301(c)(1) that is applicable to the agency.

							(2)Use of energy

				savings performance contractsAn agency that leases or purchases

				a stationary, portable, or micro fuel cell in accordance with subsection (b)(1)

				may use any energy savings performance contract under title VIII of the

				National Energy Conservation Policy Act (42 U.S.C. 8287 et seq.) (including a

				pilot program in an expanded energy savings performance contract) to count

				toward an energy savings goal of the agency.

							(d)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section—

							(1)$20,000,000 for fiscal year 2006;

							(2)$50,000,000 for

				fiscal year 2007;

							(3)$75,000,000 for fiscal year 2008;

							(4)$100,000,000 for

				fiscal year 2009;

							(5)$100,000,000 for

				fiscal year 2010;

							(6)$100,000,000 for

				fiscal year 2011;

							(7)$55,000,000 for

				fiscal year 2012;

							(8)$50,000,000 for

				fiscal year 2013;

							(9)$50,000,000 for

				fiscal year 2014; and

							(10)$25,000,000 for

				fiscal year 2015.

							IVRegulatory

				management

					401.Codes and

				standards

						(a)In

				generalThe Secretary, in

				cooperation with the Task Force, shall provide grants to, or offer to enter

				into contracts with such professional organizations, public service

				organizations, and government agencies as the Secretary determines appropriate

				to support timely and extensive development of safety codes and standards

				relating to fuel cell vehicles, hydrogen energy systems, and stationary,

				portable, and micro fuel cells.

						(b)Educational

				effortsThe Secretary shall support educational efforts by

				organizations and agencies described in subsection (a) to share information,

				including information relating to best practices, among those organizations and

				agencies.

						402.Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this title—

						(1)$4,000,000 for fiscal year 2006;

						(2)$7,000,000 for

				fiscal year 2007;

						(3)$8,000,000 for fiscal year 2008;

						(4)$8,000,000 for

				fiscal year 2009;

						(5)$10,000,000 for

				fiscal year 2010;

						(6)$9,000,000 for

				fiscal year 2011; and

						(7)$9,000,000 for

				fiscal year 2012.

						VReports

					501.Deployment of

				hydrogen technology

						(a)SecretarySubject

				to subsection (c), not later than 2 years after the date of enactment of the

				Hydrogen and Fuel Cell Technology Act of 2005, and biannually thereafter, the

				Secretary shall submit to Congress—

							(1)a report

				describing—

								(A)any activity

				carried out by the Department of Energy under this Act, including a research,

				development, demonstration, and commercial application program for hydrogen and

				fuel cell technology;

								(B)measures the

				Secretary has taken during the preceding 2 years to support the transition of

				primary industry (or a related industry) to a fully-commercialized hydrogen

				economy;

								(C)any change made

				to a research, development, or deployment strategy of the Secretary relating to

				hydrogen and fuel cell technology to reflect the results of a learning

				demonstration under title II;

								(D)progress,

				including progress in infrastructure, made toward achieving the goal of

				producing and deploying not less than—

									(i)100,000

				hydrogen-fueled vehicles in the United States by 2010; and

									(ii)2,500,000

				hydrogen-fueled vehicles by 2020;

									(E)progress made

				toward achieving the goal of supplying hydrogen at a sufficient number of

				fueling stations in the United States by 2010 can be achieved by

				integrating—

									(i)hydrogen

				activities; and

									(ii)associated

				targets and timetables for the development of hydrogen technologies;

									(F)any problem

				relating to the design, execution, or funding of a program under this Act;

				and

								(G)progress made

				toward and goals achieved in carrying out this Act and updates to the

				developmental roadmap, including the results of the reviews conducted by the

				National Academy of Sciences under subsection (d) for the fiscal years covered

				by the report; and

								(2)a strategic plan

				describing—

								(A)a remedy for any

				problems described in paragraph (1)(D); and

								(B)any approach by

				which the Secretary could achieve a substantial decrease in the dependence on

				and consumption of natural gas and imported oil by the Federal Government,

				including by increasing the use of fuel cell vehicles, stationary and portable

				fuel cells, and hydrogen energy systems described in title III.

								(b)Task

				ForceSubject to subsection

				(c), not later than 3 years after the date of enactment of the Hydrogen and

				Fuel Cell Technology Act of 2005, and triennially thereafter, the Task Force

				shall submit to Congress a report describing—

							(1)the degree of success of each program under

				this Act; and

							(2)the degree to which the success of programs

				under this Act has led to evolution of a hydrogen economy and improved

				potential for economic growth.

							(c)Combination of

				reports

							(1)In

				generalThe Secretary may decide to combine the reports under

				subsections (a) and (b) before the reports are submitted to Congress, as the

				Secretary determines appropriate.

							(2)RequirementsIf

				the Secretary decides to combine the reports under paragraph (1), the Secretary

				shall—

								(A)not later than 2

				years after the date of enactment of the Hydrogen and Fuel Cell Technology Act

				of 2005, provide notice of the decision to the Task Force; and

								(B)not later than 3

				years after the date of enactment of the Hydrogen and Fuel Cell Technology Act

				of 2005, and triennially thereafter, submit the combined reports to

				Congress.

								(3)Task

				ForceNot later than 180 days after receiving notice from the

				Secretary under paragraph (2)(A), and triennially thereafter, the Task Force

				shall submit to the Secretary a report in accordance with subsection

				(b).

							(d)National

				Academy of Sciences

							(1)In

				generalNot later than September 30, 2007, and triennially

				thereafter, the National Academy of Sciences shall conduct and submit to the

				Secretary—

								(A)the results of a

				review of the projects and activities carried out under this Act; and

								(B)recommendations

				for any new authorities or resources needed to achieve strategic goals.

								(2)ReauthorizationThe

				Secretary shall use the results of reviews conducted under paragraph (1) in

				proposing to Congress any legislative changes relating to reauthorization of

				this Act.

							502.Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this title $900,000 for each of

				fiscal years 2006 through 2015.

					VITermination of

				Authority

					601.Termination of

				authorityThis Act and the

				authority provided by this Act terminate on September 30, 2015.

					.

		3.Tax incentives

			 to build the hydrogen economyIt is the sense of the Senate that Congress

			 should provide any necessary tax incentives to encourage investment in and

			 production and use of hydrogen and fuel cell systems during critical stages of

			 market growth, including—

			(1)a hydrogen fuel

			 cell motor vehicle credit;

			(2)a credit for the

			 installation of hydrogen fuel cell motor vehicle fueling stations;

			(3)a credit for

			 residential fuel cell property; and

			(4)a credit for

			 business installation of qualified fuel cells.

			

